DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 07/04/2022 which amended claim 1. Claims 1-4 are currently pending in the application for patent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 5.	(Cancelled)
Claim 6.	(Cancelled)
Claim 7.	(Cancelled)
Claim 8.	(Cancelled)
Claim 9.	(Cancelled)

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a set of projection lens project the image from said display device to a free-form lens for projecting through a spheric lens as two focused beams to focus on a combiner, and an entire surface of the combiner is exposed seamlessly to the focused beams from the free-form lens through the spheric lens. 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.

Takeda (US 2018/0095281) discloses a see-through display system (Figures 1, 2A and 2B; Virtual Image Display Apparatus 100) comprising:
a display device (Figure 3; Display Device 11) for projecting an image (see Paragraph [0039]; wherein it is disclosed that the display device 11 of the optical engine 10 is an image forming section that outputs the image light KK toward the cover-shaped optical system 30); and
a set of projection lens (Figure 3; Lenses 14-16) project the image from said display device (Figure 3; Display Device 11) to a free-form lens (Figure 3; Lens 17) for projecting two focused beams (see Figure 3; wherein a plurality of focused beams are emitted by lens 17) to focus on a combiner (Figure 3; Display Member 32) for integrating the image projected from the set of projection lens (Figure 3; Lenses 14-16) and the free-form lens (Figure 3; Lens 17) with a real image in front of the see-through display system (Figures 1, 2A and 2B; Virtual Image Display Apparatus 100) for viewing by a viewer (Figure 3; Eye EY) wearing the see-through system (see Paragraphs [0048]-[0049]; wherein an image formed on the display surface 11d of the display device 11 is observed in the form of a virtual image present behind the diffraction optical member 32 and wherein viewer KA can observe a bright outside image having little distortion); and wherein the combiner (Figure 3; Display Member 32) comprising a hologram optical element (see Paragraph [0045]; wherein it is disclosed that the diffraction section 34 of the display member 32 is a reflective diffraction element and is a hologram), whereby the viewer can see the real image combined with the image projected from the display device (Figure 3; Display Device 11) with an optimal resolution (see Paragraphs [0048]-[0049]; wherein an image formed on the display surface 11d of the display device 11 is observed in the form of a virtual image present behind the diffraction optical member 32 and wherein viewer KA can observe a bright outside image having little distortion).

Komatsu (US 2017/0255014) discloses a see-through display system (Figure 1A; Virtual-Image Display Device 100) comprising:
a display device (Figure 1A; Liquid Crystal Device 11) for projecting an image (see Paragraph [0043]; wherein it is disclosed that the liquid crystal device (the video element) 11 spatially modulates illumination light from a light source 14 and forms video light GL that should be a display target such as a moving image); and
a set of projection lens (Figure 1A; Projection Lens 12) project the image from said display device (Figure 1A; Liquid Crystal Device 11) to a reflective surface (Figure 1A; Reflection Surface RS) for projecting focused beams to focus on a combiner (Figure 1A; Light Guide Device 20) for integrating the image projected from the set of projection lens (Figure 1A; Projection Lens 12) and the reflective surface (Figure 1A; Reflection Surface RS) with a real image in front of the see-through display system (Figure 1A; Virtual-Image Display Device 100) for viewing by a viewer wearing the see-through system (see Paragraph [0044]; wherein it is disclosed that the light guide device 20 includes a flat plate-like portion, emits the video light GL formed by the image forming device 10 toward an eye EY of the observer as virtual image light, and substantially directly transmits external light OL corresponding to the external image); and wherein
the combiner (Figure 1A; Light Guide Device 20) comprising a hologram optical element (Figure 1A; Reflection Unit 30) composed of transparent inorganic dielectric materials formed with strips having a diffraction angle coinciding with a middle angle between the two focused beams projected from the reflective surface (see Figures 1A, 13-18 and Paragraph [0130]) whereby the viewer can see the real image combined with the image projected from the display device with an optimal resolution (see Paragraph [0044]; wherein it is disclosed that the light guide device 20 includes a flat plate-like portion, emits the video light GL formed by the image forming device 10 toward an eye EY of the observer as virtual image light, and substantially directly transmits external light OL corresponding to the external image).
Neither of the abovementioned pieces of prior art, whether taken alone or in combination, teach, suggest or render obvious a set of projection lens project the image from said display device to a free-form lens for projecting through a spheric lens as two focused beams to focus on a combiner, and an entire surface of the combiner is exposed seamlessly to the focused beams from the free-form lens through the spheric lens.
The dependent claims, claims 2-4 are likewise allowable by virtue of their dependency upon allowable independent claim 1 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882